PER CURIAM.
This matter is before the Court on respondent’s Petition for Leave to Resign Without Leave to Reapply, pursuant to article XI, Rule 11.08 of the Integration Rule of The Florida Bar.
The Petition for Leave to Resign states as follows:
1. [Respondent] was admitted to practice law in Florida in 1947. [Respondent] is currently residing in Florida and practicing law at 538 First Avenue North, St. Petersburg, Florida.
2. [Respondent] has no prior discipline and there are no other pending matters against [respondent].
3. Pending disciplinary action against [respondent] involves the following:
a. [Respondent], under power of attorney from Mrs. Jennie H. Gallon, age 89, did manage her monies consisting of Certificates of Deposit amounting to $36,000.00 from December 1981 to March 15, 1985, as well as funds in bank savings and checking accounts during the above period of time. [Respondent] used various of the above funds totaling approximately $39,-000.00 plus interest for his own personal use, to wit, to help support himself and his family.
b. [Respondent] has failed to return the above monies to Mrs. Gallon upon demand and has no funds or property whereby he can do so.
4. [Respondent] waives confidentiality of this proceeding, pursuant to Florida Bar Integration rule, article XI, Rule 11.-12(l)(a).
5. [Respondent] agrees to cooperate fully with any investigation made in connection with the Client Security Fund of The Florida Bar.
6. [Respondent] will make all reasonable efforts to reimburse Mrs. Gallon who suffered monetary losses as a result of his actions.
7. [Respondent] will also make all reasonable efforts to reimburse the Client Security Fund of The Florida Bar for payments made by the fund as a result of his conduct.
8. [Respondent] freely and voluntarily submits this Petition to Resign without Leave to Reapply, and he states there was no intent on his part to injure Mrs. Gallon or to cause her to suffer any loss.
The Florida Bar having now filed its response supporting the Petition for Leave to Resign Without Leave to Reapply and the Court having reviewed the same and determined that the requirements of Rule 11.-08(3) are fully satisfied, the Petition for Leave to Resign permanently is hereby approved. This resignation shall be effective November 18, 1985, thereby giving respondent thirty (30) days to close out his practice and take the necessary steps to protect his clients. Respondent shall accept no new business.
It is so ordered.
ADKINS, A.C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.